DETAILED ACTION
1.    	This correspondence is in response to AMENDMENTS and REMARKS filed on 03/04/2022.

2.    	Claims 1-2 and 4-20 are pending. Claim 1 is in independent forms. Claims 1 and 10

 has been amended. Claim 3 has been cancelled. Claim 15 is new.

Response to Arguments

3.    	Applicant's arguments with respect to the rejection of the pending claims over prior arts 

of record have been fully considered and are persuasive.

Allowable Subject Matter

4.    	Claims 1-2 and 4-20 are allowed. No reason for allowance is needed as the record is clear in light 

of further search conducted.


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAMUEL AMBAYE/Examiner, Art Unit 2433          

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436